Exhibit 99.1 VILLAGE SUPER MARKET, INC. REPORTS RESULTS FOR THE QUARTER AND NINE MONTHS ENDED April 28, 2007 Contact: Kevin Begley, CFO (973) 467-2200 - Ext. 220 Kevin.Begley@Wakefern.com Springfield, New Jersey - June 6, 2007- Village Super Market, Inc. (NSD-VLGEA) today reported its results of operations for the third quarter ended April 28, 2007. Net income was $4,888,000 in the third quarter of fiscal 2007, an increase of 21% from the third quarter of the prior year. Net income increased primarily due to improved sales and lower operating expenses as a percentage of sales. Sales were $255,314,000 in the third quarter of fiscal 2007, an increase of 4.3% from the third quarter of the prior year. Same store sales also increased 4.3%. Improved sales in the recently remodeled Springfield and Bernardsville stores and the Somers Point replacement store contributed to the sales increase. In addition, the third quarter of fiscal 2007 same store sales increase benefited from comparison to a year ago period that was soft due to the nature and timing of the customer loyalty program offered in the prior year. These improvements were partially offset by reduced sales in two stores due to two competitive store openings. An additional competitive store opening occurred in early May and is expected to impact the fourth quarter of fiscal 2007. Net income was $14,171,000 in the nine-month period of fiscal 2007, an increase of 24% from the prior year. Sales for the nine-month period of fiscal 2007 were $777,179,000, an increase of 3.0% from the prior year. Same store sales also increased 3.0%. Net income per share amounts in the accompanying table have been adjusted for all periods to reflect a two-for-one stock split of the Class A and Class B common stock distributed on April 26, 2007. In addition, net income per share amounts are reported in the accompanying table for both Class A and Class B common stock computed utilizing the two-class method. The two-class method is an earnings allocation formula that calculates basic and diluted net income per share for each class of common stock separately based on dividends declared and participation rights in undistributed earnings. Net income per share for prior periods has been revised to reflect this change. Village Super Market operates a chain of 23 supermarkets under the Shop Rite name in New Jersey and eastern Pennsylvania. All statements, other than statements of historical fact, included in this Press Release are or may be considered forward-looking statements within the meaning of federal securities law. The Company cautions the reader that there is no assurance that actual results or business conditions will not differ materially from future results, whether expressed, suggested or implied by such forward-looking statements. The Company undertakes no obligation to update forward-looking statements to reflect developments or information obtained after the date hereof. The following are among the principal factors that could cause actual results to differ from the forward-looking statements: local economic conditions; competitive pressures from the Company’s operating environment; the ability of the Company to maintain and improve its sales and margins; the ability to attract and retain qualified associates; the availability of new store locations; the availability of capital; the liquidity of the Company; the success of operating initiatives; consumer spending patterns; the impact of higher energy prices; increased cost of goods sold, including increased costs from the Company’s principal supplier, Wakefern; the results of union contract negotiations; competitive store openings; the rate of return on pension assets; and other factors detailed herein and in the Company’s filings with the SEC. VILLAGE SUPER MARKET, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (in Thousands Except Per Share Amounts)(Unaudited) 13 Wks. Ended 13 Wks. Ended 39 Wks. Ended 39 Wks. Ended Apr. 28, 2007 Apr. 29, 2006 Apr. 28, 2007 Apr. 29, 2006 Sales $ 255,314 $ 244,873 $ 777,179 $ 754,356 Cost of sales 185,635 178,090 568,550 555,232 Gross profit 69,679 66,783 208,629 199,124 Operating and administrative expense 58,487 56,716 175,603 169,897 Depreciation and amortization expense 3,137 2,957 9,211 8,622 Operating income 8,055 7,110 23,815 20,605 Interest expense 655 776 2,036 2,370 Interest income (1,013 ) (612 ) (2,612 ) (1,428 ) Income before income taxes 8,413 6,946 24,391 19,663 Income taxes 3,525 2,897 10,220 8,200 Net income $ 4,888 $ 4,049 $ 14,171 $ 11,463 Net income per share: Revised Revised Class A common stock: Basic $ .93 $ .77 $ 2.70 $ 2.18 Diluted $ .75 $ .63 $ 2.17 $ 1.77 Class B common stock: Basic $ .60 $ .50 $ 1.75 $ 1.42 Diluted $ .59 $ .49 $ 1.71 $ 1.40 Gross profit as a % of sales 27.3 % 27.3 % 26.8 % 26.4 % Operating and admin. expense as a % of sales 22.9 % 23.2 % 22.6 % 22.5 %
